DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-8, is/are filed on 4/4/19 are currently pending. Claim(s) 7-8 is/are withdrawn, claim(s) 1-6 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 2/1/21 is acknowledged. Claim(s) 7-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 
Claim Objections
Claim(s) 1-6 is/are objected to because of the following informalities:  
The claims uses “/” throughout. It is unclear if “/” is meant to mean “and”, “or”, or both? For interpretation it is understood as “or.” Claims should be re-written with proper meaning. 
Claim 1, “has given conical taper” should be corrected to “is provided with a conical taper”
Claim 1, “cylindrical shape with conical tip” should be corrected to “cylindrical shape with a conical tip”
Claim 1, “makes washer shape” should be corrected to “makes a washer shape”
Claim 2, “flow restrictors’ ” should be corrected to “flow restrictor’s”
The word “centre” needs to be corrected to the US formality of “center” in at least claims 3 and 4.
Claim 4 recites “stack rings comprising at least one face (top or bottom / or both).” Claim needs to be corrected to specify which direction. Please refrain from using parentheses in this case.  
Appropriate correction is required.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-2 and 3-6 recite an improvement in the conventional or an improved nozzle in the preamble makes the claim indefinite. It is unclear as to what the invention is an improvement of? And what does the word “conventional” entail? The preamble is interpreted as – “A nozzle screen for fluid flow comprising:” 
Claim 1 requires the height is kept minimum. It is unclear what minimum entails as it’s a relative term. Further “just to introduce” is superfluous language. 
Claim 1 requires the end coupling is standard. It is unclear what standard entails as it’s a relative term.
Claim 1 requires the flow restrictor having a basic cylindrical shape. It is unclear what basic entails as it’s a relative term. 
Claim 1 requires the conical taper nearly up to the half way mark. It is unclear what nearly entails as it’s a relative term. 
Claim 2 requires screen may be extended. It is unclear if the screen is extended or isn’t. 

Claim 3 requires thickness slightly more. It is unclear what slightly entails as it’s a relative term.
Claim 3 requires said ring to give desired openings. It is unclear what desired entails as it’s a relative term.
Claim 3 requires at least one lug. It is unclear if this a new lug or the same lug recited in the previous claim (i.e. the lug or a lug?). 
Claim 4 requires lugs having extra thickness. It is unclear what extra entails as it’s a relative term.
Claim 4 requires aperture is desired. It is unclear what desired entails as it’s a relative term.
Claim 4 requires thoroughly touching. It is unclear what thoroughly entails as it’s a relative term.
Claim 4 requires nearly emerging. It is unclear what nearly entails as it’s a relative term.
Claim 4 requires making a thin, uniform, circular gap. It is unclear what thin entails as it’s a relative term.
Claim 6 fails to limit the claim as it is unclear if the conditions a-d are applied. The claim requires an optional statement of cylindrical outer casing formed can be extended. It is unclear if the conditions are required or not. 
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

    PNG
    media_image1.png
    494
    383
    media_image1.png
    Greyscale

The following is a statement of reasons for the indication of allowable subject matter: Nagaoka US6177006 B1,  provides fluid flow distribution/collection used in fluid flow processing units  Abstract; Column 1: Line 4-8) comprising wedge wire screen (3) of wedge wire profiles (5) wound cylindrically (evident in Fig. 4), with pitch (6) to form a screen (Column 3: Lines 17-20) welded with vertical rods (4) to form an open cylinder from its either side (implicit in Fig. 4).
Nagaoka fails to disclose about and a flow restrictor having basic cylindrical shape, the said fluid restrictor having a conical taper and thereafter turned into the cylindrical shape. 

    PNG
    media_image2.png
    368
    230
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    581
    534
    media_image3.png
    Greyscale


Despite these similarities, both Nagaoka and Eades fail to disclose following features of the alleged invention in particular: (i) That a pair of threaded couplings having external diameter nearly equal to the cylinder of the screen and these threaded couplings are welded from either of cylinder's openings. (ii) One of the said coupling's height is kept minimum, just to introduce a flow restrictor. (iii) Other end coupling is standard to receive the piping connection. (iv) The flow restrictor is having threaded end matching with the said short coupling end for introducing inside the screen cylinder. (v) Conical taper of flow restrictor is nearly up to the half-way mark of the screen height. (vi) The cylindrical shape of the flow restrictor passing through end coupling makes washer shape orifice with the internal face of the pipe connection for fluid flow control.
Therefore, it is not possible for a person skilled in the art to combine the subject matter disclosed in Eades with that of Nagaoka to arrive at said features of claim 1 or claim 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777